DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
Response to Arguments
Applicant’s arguments, see p. 7-8, filed 02/23/2021, with respect to the rejection(s) of claim(s) still pending have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Marshall et al. (US Patent No. 5,853,095), Marshall teaching extensions disposed in only a radial segment along a portion of the circumference) as evidenced in the rejection below.
Election/Restrictions
Applicant’s election of Species I, claims 1-11, 14, 16-19, and 23 in the reply filed on 10/14/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 14, 16-19, and 23-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rognard et al. (US Patent No. 10,214,325 with Priority Date of 04/24/2014), and in further view of Marshall et al. (US Patent No. 5,853,095).
Re: Claim 1, Rognard discloses the claimed invention including a tamper-evident closure (10) for a container (50), the closure comprising a base (20) attachable to a container neck, the base comprising a sidewall (21) having a tamper-evident drop band (40), the band including an abutment (43) for engaging the container neck to cause the band to break away from the sidewall if an attempt is made to remove the closure from the neck once fitted, the band further comprising an extension (244) against which the sidewall pushes if the closure is reapplied to push the band away from the base, the extension extends only part of the way around the band (Figs. 16-17, Col. 4, lines 37-40, discontinuous), in which the band is generally circular and the extension is restricted to a sector of the band so as to provide partial circumferential coverage thereon (Figs. 16-17, Col. 4, lines 37-40, band circular and circumferentially extensions restricted in 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to arrange the extensions in a radial segment along apportion of the circumference as taught by Marshall, since Marshall states in column 4, lines 22-25 that such a modification results in increased shearing forces obtained from eliminating extensions along the rest of the circumference,  thus the finish or threaded portion of the closure assembly can be shorter vertically to save on material and improve ease of use by requiring fewer turns of the closure assembly. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 2, Rognard discloses the claimed invention including that in an unopened position the extension is arranged between the sidewall and a container neck abutment bead against which the band abutment bears upon opening (Depicted in Fig. 4A).
Re: Claim 3, Rognard discloses the claimed invention including the sidewall comprises an internal bead (22) for pushing the extension in the reapplied position (Depicted in Figs. 4A).
Re: Claim 4, Rognard discloses the claimed invention including part (45) of the extension is initially located above the bead (Fig. 4A), and is pulled down over the bead upon removal of the closure, and thereafter cannot pass back over the bead (Fig. 4B). 
Re: Claim 5, Rognard discloses the claimed invention including the internal bead is continuous (Depicted in Fig. 6 in a continuous fashion)
Re: Claim 6, Rognard discloses the claimed invention including the extension comprises one or a plurality of flaps (Figs. 15 and 16).
Re: Claim 7, Rognard discloses the claimed invention including the band is pushed so that it pressed against a container neck transfer bead (51) (Fig. 4A/4B, Col. 4, lines 3-7, container neck bead).
Re: Claim 8, Rognard discloses the claimed invention including the band is frangibly connected to a free end of the sidewall (Col. 3, lines 50-52, frangibly connected).
Re: Claim 9, Rognard discloses the claimed invention including the drop band comprises a folded flap (42, 242) including the abutment and the extension (Fig. 16, 4A)
Re: Claim 10, Rognard discloses the claimed invention including the band is formed with the flap in an unfolded position (Col. 4, lines 15-16, may be formed in unfolded position).
Re: Claim 11, Rognard discloses the claimed invention including a lid (15) which is hingedly (25) connected to the base (Col. 3, lines 42-43, lid connected to base).
Re: Claim 14, Rognard discloses the claimed invention including the base includes a spout (35) (Fig. 3)
Re: Claim 16, Rognard discloses the claimed invention including the member spout comprises a self-closing valve (Col. 1, line 54, Fig. 3 depicts a self-closing valve)
Re: Claim 17, Rognard discloses the claimed invention including the base is screw threadable (123, 152) onto a neck (Col. 4, lines 25-26, screw threaded).
Re: Claim 18, Rognard discloses the claimed invention including the band comprises anti-rotation means for improving breakage (Col. 1. Lines 58-59, anti-rotation means).
Re: Claim 19, Rognard discloses the claimed invention including lip-top sports cap for a container neck, the sports cap comprising a screw-threaded base (20, 52) and a lid joined by a hinge (Fig. 3, Col. 3, lines 42-43, lid connected to base), the base comprising a sidewall at a free end of which a tamper-evident drop-band (40) is frangibly connected (Col. 3, lines 50-52, frangibly connected)., the drop band comprising a folded flap (42, 242) having a part (43) which engages a container neck in use and causes the band to break away from the sidewall if the base is unscrewed (Fig. 4A/4B), the flap further comprising an extended free end (44, 45, 244, 245) and the sidewall comprising an abutment bead (22) (Figs. 4A/4B & 16), the bead abutting against the free end of the band to push the band away from the free end of the sidewall if the base is re-screwed onto the neck (Fig. 4B), in which the extended free end of the folded flap extends only partially about the band circumference (Fig. 16, Col. 4, lines 37-40, discontinuous thus only part of the way around) except for expressly stating only along a radial segment that defines a portion of the circumference of the band. However, Marshall teaches a tamper evident closure (10) with an extension (48) extends along a radial segment that defines only a portion of a circumference of the 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to arrange the extensions in a radial segment along apportion of the circumference as taught by Marshall, since Marshall states in column 4, lines 22-25 that such a modification results in increased shearing forces obtained from eliminating extensions along the rest of the circumference,  thus the finish or threaded portion of the closure assembly can be shorter vertically to save on material and improve ease of use by requiring fewer turns of the closure assembly. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 23, Rognard discloses the claimed invention including the closure of claim 1 fitted to a container (Fig. 3, depicts container attachment).
Re: Claim 24, Rognard discloses the claimed invention including the base is formed as a cap (Fig. 18 depicts an alternate embodiment with base as cap).
Re: Claim 25, Rognard discloses the claimed invention including the closure includes a lid (15) and a base (20), the lid being connected to the base by a hinge (25) (Figs 2A-2B).
Re: Claim 26, Rognard discloses the claimed invention including which the spout is formed separately of the base (Fig 3 , Col. 4, lines 22-23, separate base and spout).
Re: Claim 27, Rognard discloses the claimed invention including the spout is provided as an integral part of the base (Col. 1, lines 52-53, the base may include an integral spout). Further, It would have been obvious to one having ordinary skill in the Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Re: Claim 28, the rejection from claim 1 above covers the limitation recited in this claim, and further as modified by Marshall including the extension being configured such that if the tamper-evident drop band and the neck are separated from one another and then put back together, only the extension can be received within the neck (Marshall: Fig. 10, the device of Rognard in view of Marshall is capable of performing this function).
Re: Claim 29, the rejection from claim 19 above covers the limitation recited in this claim, and further as modified by Marshall including the extension being configured such that if the tamper-evident drop band and the neck are separated from one another and then put back together, only the extension can be received within the neck (Marshall: Fig. 10, the device of Rognard in view of Marshall is capable of performing this function).
Claim 1-3, 5-9, 17, 23, 24, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US Patent No. 7,527,161), and in further view of Marshall et al. (US Patent No. 5,853,095).
Re: Claim 1, Rodriguez discloses the claimed invention including a tamper-evident closure (20) for a container (75), the closure comprising a base (20) attachable to a container neck, the base comprising a sidewall (22, 24) having a tamper-evident drop band (50), the band including an abutment (58) for engaging the container neck to 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to arrange the extensions in a radial segment along apportion of the circumference as taught by Marshall, since Marshall states in column 4, lines 22-25 that such a modification results in increased shearing forces obtained from eliminating extensions along the rest of the circumference,  thus the finish or threaded portion of the closure assembly can be shorter vertically to save on material and improve ease of use by requiring fewer turns of the closure assembly. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse
Re: Claim 2, Rodriguez discloses the claimed invention including that in an unopened position the extension is arranged between the sidewall and a container neck abutment bead against which the band abutment bears upon opening (Depicted in Fig. 15).
Re: Claim 3, Rodriguez discloses the claimed invention including the sidewall comprises an internal bead (79) for pushing the extension in the reapplied position (Depicted in Fig. 15).
Re: Claim 5, Rodriguez discloses the claimed invention including the internal bead is continuous (Depicted in Fig. 5 in a continuous fashion)
Re: Claim 6, Rodriguez discloses the claimed invention including the extension comprises one or a plurality of flaps (Figs. 16).
Re: Claim 7, Rodriguez discloses the claimed invention including the band is pushed so that it pressed against a container neck transfer bead (76) (Fig. 14-15, Col. 5, lines 20-25, container neck bead).
Re: Claim 8, Rodriguez discloses the claimed invention including the band is frangibly connected (70) to a free end of the sidewall (Col. 5, lines 1-14, frangibly connected).
Re: Claim 9, Rodriguez discloses the claimed invention including the drop band comprises a folded flap (70) including the abutment and the extension (Fig. 6, folded U shape configuration).
Re: Claim 17, Rodriguez discloses the claimed invention including the base is screw threadable (28, 32) onto a neck (Fig. 14, screw threaded).
Re: Claim 23, Rodriguez discloses the claimed invention including the closure of claim 1 fitted to a container (Fig. 13, depicts container attachment).
Re: Claim 24, Rodriguez discloses the claimed invention including the base is formed as a cap (Fig. 14 depicts base as cap).
Re: Claim 28, the rejection from claim 1 above covers the limitation recited in this claim, and further as modified by Marshall including the extension being configured such that if the tamper-evident drop band and the neck are separated from one another and then put back together, only the extension can be received within the neck (Marshall: Fig. 10, the device of Rognard in view of Marshall is capable of performing this function).
Claims 11, 14, 16, 19, 25-27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez et al. (US Patent No. 7,527,161) and Marshall et al. (US Patent No. 5,853,095) as applied to claims 1 above, and further in view of Nusbaum (US 2005/0173367 A1).
Re: Claim 11, 14, 16, Rodriguez discloses the claimed invention except for the base including a spout with a self-closing valve that is closed by a hingedly connectable rib. However, Nusbaum discloses a base (4) with a drop down band (14) having a spout (18), self-closing valve (24) and hingedly connected lid (31) (Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a spout, valve, and lid as taught by Rodriguez above, since such a modification would provide the user a more controlled dispensing operation, then the open mouth of the container, allowing for dosing of the liquid within the container.
Re: Claim 19, the rejections for claims 1, 8, 9, and 11 in view of Rodriguez and Marshall above cover the limitations recited in this claim. 
Re: Claim 25, Rodriguez in view of Nusbaum in light of the rejections of claims 11, 14, and 16 above discloses the claimed invention including the closure includes a lid (31) and a base (4), the lid being connected to the base by a hinge (3, 44) (Nusbaum: Fig. 4).
Re: Claim 26, Rodriguez in view of Nusbaum in light of the rejections of claims 11, 14, and 16 above discloses the claimed invention including which the spout is formed separately of the base (Fig 3, Col. 4, lines 22-23, separate base and spout). Further, It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a separate spout and base, since it it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179. Applicant appears to have placed no criticality on any particular construction (see Specification wherein it is described as interchangeable embodiments) and it appears that the device of Rodriguez in view of Nusbaum would work appropriately if made with a separate base and spout).
Re: Claim 27, Rodriguez in view of Nusbaum in light of the rejections of claims 11, 14, and 16 above discloses the claimed invention including the spout is provided as an integral part of the base (Fig. 4 depicts the base with an integral spout). 
Re: Claim 29, the rejection from claim 19 above covers the limitation recited in this claim, and further as modified by Marshall including the extension being configured such that if the tamper-evident drop band and the neck are separated from one another .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reidenbach and Berge are also cited disclosing unclaimed band and extension features found in this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754